Citation Nr: 0618380	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  97-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (variously diagnosed). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1989.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was the subject of a May 2000 hearing before the 
undersigned acting Veterans Law Judge, and of Board remands 
dated in April 1998, September 1999, January 2001, and 
October 2003.


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
veteran's acquired psychiatric disability did not begin 
during service or within one year after discharge from 
service, and is not related to any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1137, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  VA satisfied its duty to 
notify by means of May 2001, July 2001, May 2004, and August 
2004 letters that were sent by the AOJ to the appellant 
subsequent to the initial AOJ decision.  The May 2001, May 
2004 and August 2004 letters specifically informed the 
appellant of what evidence is required to substantiate a 
claim for service connection, and of his and VA's respective 
duties for obtaining evidence.  Further, in the May 2004 and 
August 2004 letters, and in another letter sent by the RO in 
October 2004, the appellant was asked to submit any evidence 
in his possession to the AOJ.  While the VCAA notice was not 
contained in a single communication, but rather in four 
separate notice letters, VCAA notice does not need to always 
be contained in a single communication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the timing of the notice provided, the initial decision 
that is the basis of this appeal was already decided (April 
1996) and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement constitutes harmless 
error.  Although the notice was provided to the veteran after 
the initial adjudication of his claim, he has not been 
prejudiced thereby.  The content of the notice provided to 
him fully complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, 
including having the AOJ readjudicate the case after 
providing notice and/or issue additional Supplemental 
Statements of the Case (SSOCs) .  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Additionally, it is noted that in a recent case, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, because the claim for service connection is being 
denied, no disability rating or effective date will be 
assigned.  Accordingly, there is no possibility of any harm 
or prejudice to the veteran in the Board deciding this matter 
without sending a new notice, even though the notice letters 
that were sent did not advise him of either the rating or 
effective date criteria.  



Duty to Assist

Additionally, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
personnel and service medical records.  In addition, the RO 
has contacted the appellant by letter on multiple occasions 
and asked him to identify all medical providers who have 
treated him for his acquired psychiatric disability.  The RO 
has obtained all identified available evidence, to include 
the earliest identified records of private psychiatric 
treatment in February and March 1992, and the earliest 
identified VA records of psychiatric treatment from the year 
1993.  In addition, the case was remanded by the Board in 
October 2003 for additional development of the evidence, 
including obtaining a medical examination and opinion.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, as is reflected in the analysis section of 
this decision, the Board concludes that the June 2004 VA 
examination report and August 2004 addendum medical opinion 
obtained by the RO, in conjunction with the other lay and 
medical evidence of record, provide sufficient competent 
medical evidence to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d).

Based on the foregoing, the Board finds that, in the 
circumstances of the  appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records contain no notation of complaints, 
treatment, or diagnosis of a psychiatric disorder.  Clinical 
evaluation of the veteran's psychiatric condition was normal 
at a February 1985 pre-enlistment examination and at his 
August 1989 service discharge examination. 

An October 1989 treatment record of the veteran with N.G., 
MD, indicates that the veteran's past medical history was 
"significant for good health."  He had injured his abdomen 
six months prior lifting weights, and had been released from 
the Marines about one month ago.  By history, the veteran 
drank alcoholic beverages "seldom and few."  After physical 
examination the diagnosis was right inguinal hernia, a 
condition for which the veteran has since been granted 
service connection.  The veteran was seen again in March, 
April, May and June 1990 for physical illnesses.

February and March 1992 records of treatment of the veteran 
with N.G., MD, indicate that the veteran was seen for severe 
depression.  Poverty of movement was noted.  He had very flat 
affect.  He was difficult to engage in conversation and sat 
quietly.  He was prescribed Prozac.  Of significance, no 
mention was made in the clinical notes of any connection 
between the current condition and any event, injury, or 
disease during the veteran's period of service.  

In a January 1993 letter, N.G., MD, indicated that he had 
seen the veteran in February and March of 1992 for 
depression.  The veteran had failed to follow up for the 
problem.  At the time the veteran was seen, he had severe 
clinical depression with psychomotor retardation.  

VA records of hospitalization and treatment indicate that the 
veteran was hospitalized at the VA Medical Center in 
Tuscaloosa, Alabama, from May 4, 1993, to October 13, 1993, 
and was discharged with a diagnosis of major depressive 
disorder versus schizo-affective disorder (depression).  He 
was hospitalized again from October 16, 1993, to November 15, 
1993.  The diagnosis was acute paranoid schizophrenia.  He 
continued to received VA psychiatric treatment from 1994 
through 1998, with periods of hospitalization.  The most 
frequent diagnoses were schizophrenia and schizoaffective 
disorder.  From March 1995 to April 1995, he was hospitalized 
at the VA Medical Center in Miami, Florida, where the 
psychiatric diagnosis was bipolar disorder, depressed with 
catatonic features, now stable.  

In a March 1995 letter, the veteran's parents described the 
veteran as having a full-blown psychiatric disability upon 
his return from service.  They indicated that the veteran 
refused to seek help upon his return from service, and had 
been in and out of VA hospitals for psychiatric problems from 
1993 forward.

In written statements dated in November 1995, several of the 
veteran's friends and acquaintances wrote that they had known 
the veteran since he was a child.  They described him as a 
normal and happy child, and indicated that in their view the 
veteran had psychiatric problems upon his return from 
service.  They opined that the veteran's psychiatric problems 
were due to his period of service.  

In an audiotape by the veteran's father received in December 
1996, the veteran's father reported his view of the veteran's 
psychiatric history.  He reported that before joining the 
military, the veteran was a happy, normal child.  He 
graduated from high school, was pre-engaged to be married, 
and had a full time job.  He stated that after the veteran 
had been recruited into service and had returned from boot 
camp, his personality had completely changed, insofar as he 
wanted no one to touch him and demonstrated no feelings for 
anyone.  His father said his family had hoped that the 
veteran would return to his old personality over time, but 
that while in the Marines the veteran's personality continued 
to change.  The father contended that the veteran was 
discharged from service with a full-blown hernia and a 
serious mental condition.  He described the veteran receiving 
treatment for his psychiatric illness at a mental institution 
in Florida and VA medical facilities in Tuscaloosa, Alabama, 
and Miami, Florida, subsequent to his separation from active 
service.  He said that shortly after service, they requested 
a brain scan of the veteran, but because the veteran would 
not admit he had psychiatric problems, VA would not provide 
the brain scan.  His father said that after a time he 
persuaded the veteran to see a private physician, who 
diagnosed the veteran as having mental retardation and a 
psychiatric disorder.  He said the veteran became homeless 
and wandered widely from place to place.  He said that 
finally the veteran was restrained and received psychiatric 
treatment at the VA hospital in Tuscaloosa, Alabama.  He 
described years of psychiatric treatment provided to the 
veteran over subsequent years and at various private and VA 
institutions, to include several-month periods of in-patient 
psychiatric treatment. 

In September 1997, the veteran received psychiatric treatment 
at Baptist Hospital in Pensacola, Florida, for 
schizoaffective illness, currently psychotic.

The veteran received private in-patient psychiatric treatment 
in October 1997 at Bay Medical Center in Panama City, 
Florida.  The diagnosis was chronic paranoid schizophrenia.  

Records of hospitalization at the North Alabama Regional 
Hospital from July 1998 to September 1998 indicate that the 
veteran received in-patient care for schizophrenia, paranoid 
type, with prominent negative symptoms.

In August 1998, the RO received a lay statement from the 
veteran's family attributing his chronic psychiatric 
disability to his period of active service.  The letter made 
reference to the veteran's account of his being subjected to 
"head games" during service, and his parents' noting that 
something was not right when the veteran returned from 
service.  

From December 1997 to April 2001, the veteran received 
private psychiatric treatment at the Mental Health Center of 
North Central Alabama.  

At a Board hearing in May 2000, the veteran stated that he 
was first diagnosed with a psychiatric illness in 1993, when 
he was hospitalized at a VA facility for 6 months.  He 
indicated that prior to his psychiatric disability he drank 
alcoholic beverages.  He stated he was a truck driver during 
service.  He described his post-service psychiatric symptoms 
and treatment.  He expressed his belief that what he learned 
in service contradicted the strong moral background he had 
prior to service, resulting in the beginning of his emotional 
disorder.  

From January 2003 to April 2005, the veteran received VA 
psychiatric treatment.  The running diagnosis was 
schizoaffective disorder.

At a VA examination in June 2004, after reviewing the claims 
file, obtaining an oral history from the veteran, and 
examining him, the examiner diagnosed the veteran as having 
schizoaffective disorder.  In an August 2004 addendum 
opinion, the examiner wrote that he found no evidence in the 
record linking the veteran's psychiatric illness to service, 
and characterized as "speculative" the belief of the 
veteran and his family that the veteran's psychiatric illness 
was related to service.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  


Analysis

The record contains lay statements and contentions of the 
veteran and his friends and family to the effect that the 
veteran's current psychiatric disability began during 
service.  The veteran also contends that the conflict between 
what he learned in service and the strong moral background he 
had prior to service resulted in the beginning of his 
emotional disorder.  However, the veteran and his friends and 
family are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
While they are competent to report their observations as to 
the veteran's behavior and symptoms over time, they are not 
competent as to matters of medical diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Further, while the veteran's 
mother has indicated that she observed the onset of the 
veteran's psychiatric condition as early as his graduation 
from basic training, the Board assigns more weight to the 
absence of any medical evidence that relates the appellant's 
condition to service, as well as to the complete absence of 
any treatment for a psychiatric condition during service, or 
within the one year period following separation from service.  
Indeed, and as further discussed below, the onset of the 
appellant's condition occurred more than two years after his 
discharge from service.  

The medical evidence of record shows that the veteran was 
first seen for psychiatric problems in February and March 
1992-or more than two years after discharge from service-by 
N.G., MD, who at that time noted severe psychiatric symptoms 
and diagnosed the veteran has having severe depression.  This 
same physician had treated the veteran in October 1989, 
within weeks after his discharge from service, and again in 
March, April, May and June 1990, for physical illnesses, 
during which time he did not make note of any psychiatric 
complaints, symptoms, or illnesses.  The history taken by 
this physician in October 1989 indicated expressly that the 
veteran's past medical history was significant for good 
health.  By the veteran's own account at his Board hearing, 
his first VA psychiatric treatment did not occur until 
approximately 1993.

In light of the foregoing, the Board finds that the lack of 
treatment for psychiatric treatment or observation of 
psychiatric symptoms for over two years after the veteran's 
discharge from service constitutes evidence of a lack of 
continuity of symptomatology of a psychiatric disability 
between the period of discharge and February 1992.  The 
probative value of this aspect of the evidence is accentuated 
by the fact that the same physician who observed severe 
psychiatric disability in February 1992 did not note any sign 
or symptom of psychiatric disability when he saw the veteran 
in October 1989 or in March, April, May and June 1990.  This 
lack of continuity of symptomatology between discharge from 
service in September 1989 and the first recording of symptoms 
by a medical professional in February 1992 is significant 
evidence against the veteran's claim that his chronic 
acquired psychiatric disability began during service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 38 C.F.R. 
§ 3.303(b). 

Furthermore, the Board has closely reviewed all of the 
voluminous medical evidence of record and cannot find any 
notation or mention by a medical professional that the 
veteran's psychiatric disability began during service, began 
within one year of service (so that the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not for 
application in this case), or is related to any incident of 
service.  Consistent with the above, there is of record the 
August 2004 opinion of a VA psychiatrist, rendered after 
examination of the veteran and his review of the record, that 
there is no evidence in the record linking the veteran's 
psychiatric illness to service, and characterizing as 
"speculative" the belief of the veteran and his family that 
the veteran's psychiatric illness is related to service.  
More weight is ascribed to this medical opinion that is based 
on a review of all the evidence of record than to any of the 
lay statements that attempt to connect the veteran's 
psychiatric symptoms to his period of service.  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  While the Board is sympathetic to the veteran's claim 
and the impact his condition has had on both himself and his 
family over the years, there simply is no medical evidence 
that provides a connection between his current psychiatric 
condition and any event, injury or disease that occurred 
during service.  If the veteran is able to obtain this type 
of medical nexus evidence in the future, he should file a 
claim to reopen with his local VA office.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (variously diagnosed) is denied. 


	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


